UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number000-23740 INNOTRAC CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6465 East Johns Crossing, Johns Creek, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(678) 584-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes xNo o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Act) Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at October 7, 2011 Common Stock $.10 par value per share (1) 13,035,440 Shares (1) Includes 700,637 restricted shares. INNOTRAC CORPORATION INDEX Page Part I. Financial Information Item 1. Financial Statements: 2 Condensed Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 24 Item 4. Controls and Procedures 24 Part II. Other Information Item 6. Exhibits 25 Signatures 26 1 Part I – Financial Information Item 1 – Financial Statements The following condensed consolidated financial statements of Innotrac Corporation, a Georgia corporation (“Innotrac” or the “Company”), have been prepared in accordance with the instructions to Form 10-Q and, therefore, omit or condense certain footnotes and other information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments are of a normal and recurring nature, except those specified as otherwise, and include those necessary for a fair presentation of the financial information for the interim periods reported.Results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results for the entire year ending December 31, 2011.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s 2010 Annual Report on Form 10-K, which is available on our website at www.innotrac.com. 2 INNOTRAC CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $90 at September 30, 2011 and $242 at December 31, 2010) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Rental equipment Computer software and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization ) ) Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - - Accrued salaries Equipment lease payable Accrued expenses and other Total current liabilities Noncurrent liabilities: Deferred compensation Equipment lease payable 39 Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 13,035,440 shares issued and outstanding at September 30, 2011 12,860,759 shares issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated other comprehensive loss (2 ) - Accumulated deficit ) ) Total Innotrac shareholders’ equity Noncontrolling interest 16 - Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements. 3 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2011 and 2010 (in thousands, except per share amounts) Three Months Ended September 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) ) Other expense: Interest expense 44 51 Other expense 2 - Total other expense 46 51 Loss before income taxes ) ) Income taxes - - Net loss ) ) Net loss attributable to noncontrolling interest (2 ) - Net loss attributable to Innotrac $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2011 and 2010 (in thousands, except per share amounts) Nine Months Ended September 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) ) Other expense: Interest expense Other expense 2 - Total other expense Loss before income taxes ) ) Income taxes - - Net loss ) ) Net loss attributable to noncontrolling interest (2 ) - Net loss attributable to Innotrac $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 5 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 (in thousands) Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for bad debts 37 87 (Gain) loss on disposal of fixed assets ) 9 Stock compensation expense (income)-stock options 2 (2 ) Stock compensation expense-restricted stock 4 78 Changes in operating assets and liabilities: Accounts receivable, gross Inventory ) Prepaid expenses and other (6 ) Long-term assets 38 46 Accounts payable ) ) Accrued expenses and other ) ) Long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from disposition of assets 17 - Net change in noncurrent assets and liabilities (8
